TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00667-CV


Andrew LeMaster, Appellant

v.

Source1 Solutions and Dana Richie, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-05-003905, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant Andrew LeMaster has filed a motion for a third extension of time to file
his appellant's brief.  We will grant the motion and ORDER appellant to file his brief no later than
May 3, 2007.  No further extensions will be granted, and if appellant fails to timely file his brief, his
appeal will be subject to dismissal for want of prosecution.  See Tex. R. App. P. 42.3(b).
	It is ordered April 24, 2007.

Before Chief Justice Law, Justices Puryear and Henson